DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 14 November 2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2022 and 14 November 2022 were filed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the Office.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-24 and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the saturated hydroxy-functionalized polydiene segment" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the saturated hydroxy-functionalized polydiene segment" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the at least on diene monomer" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the saturated hydroxy-functionalized polydiene segment" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation " the saturated hydroxy-functionalized polydiene segment" in Line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the polydiene segments" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation " the saturated hydroxy-functionalized polydiene segment" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation " the saturated hydroxy-functionalized polydiene segment" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767